DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed October 18, 2021, are responsive to the office action mailed July 22, 2021.  Claims 1-20 were previously pending.  Claims 1, 5-8, 12-15, 19, and 20, have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 7-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome the original rationale for this rejection but the amendment requires the ground of rejection be maintained based on a new rationale.
Pertaining to rejections under 35 USC 102 & 103 in the previous office action
Claims 1-5, 7-12, and 14-19, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1).  The Sinha does not disclose “dynamically optimizing a user interface of the checkout page,” as that function is described in the present specification.  Specification ¶0083.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed October 18, 2021, have been fully considered but they are not persuasive.  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Applicant argues that the abstract idea is incorporated into a practical application because
“claim 1 improves a user interface of a computer by "dynamically optimizing a user interface of the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action.”  Remarks pp.9-10.

Examiner responds that the claims do not limit the user interface to “a user interface of a computer.”  The claimed user interface is itself an abstraction because it is so broadly and vaguely claimed that it cannot be connected with any additional element that would serve to integrate it into a practical application.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s reference to example 23 is inapposite because the claim clearly recites a graphical user interface that is integrally connected with a computer and the claim is entirely directed to the integration of the interface and its particular functions with the computer in such a way that it improves the functioning of that computer.  The present claims merely refer 
Pertaining to rejections under 35 USC 102 & 103 in the previous office action
The heading of this section of applicant’s remarks might be construed to indicate that both prior art based rejections are addressed however applicant’s remarks are addressed only to the rejection under 35 USC 102.  Applicant’s arguments, see remarks filed October 18, 2021, with respect to the rejection of claims under 35 USC 102 based on Sinha have been fully considered and the one directed to “optimizing the user interface of the checkout page” is persuasive.  Remarks p.11.  Therefore, the rejection has been withdrawn.  The argument directed to making a technological distinction between a positive outcome and a negative outcome and between the first purchase transaction and second purchase transaction is not persuasive.  With regard to distinguishing between positive and negative outcomes examiner agrees with applicant’s description in the specification acknowledging that increasing the probability of a positive outcome is the same as decreasing the probability of a negative outcome.  Specification ¶0082.  With regard to making a distinction between the first and second purchases examiner refers applicant to the rejection below under 35 USC 112(a).  The disclosure describes decreasing the probability of a negative outcome in the second purchase.  The presently amended claim is directed to decreasing the probability of a negative outcome in the first purchase.  This is problematic because the first purchase is among the plurality of real-time purchases that are fed into “a transactional behavior 
Upon further consideration, a new ground of rejection is made in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 8, and 15, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
inter alia
“dynamically optimizing a user interface of the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase.”  Claim 1.

This recitation does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.
		The original limitation recited inter alia
“dynamically optimizing the checkout page in the purchase transaction funnel to reduce a probability that a second real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the second real-time purchase.”  Original claim 1.

It is noted that this is not an enablement rejection.  The specification describes the originally claimed limitation in multiple locations but nowhere does it disclose or describe the amended limitation and it appears that this new limitation would require significant modification of the subject matter described in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20 recite “relating to one or more of:… an IP address associated with a prior purchase, the first real-time purchase; and a local user time of the prior purchase, the first real-time purchase.”  It is unclear if this intends to indicate that the prior purchase is the first real-time purchase or if each of these intends to claim two limitations (the IP address and local user time of both the prior purchase and the first real-time purchase).  It will be interpreted as indicating alternative limitations as recited in claim 13.
Claims 7 and 14 recite 
“a time period of an interval between a prior purchase and the first real-time, assessed relative to a customer average for the same interval; a user cart size associated with the first real-time, assessed relative to an average user cart size for a purchase”.

There is insufficient antecedent basis for the limitation "the first real-time."  It is noted that this may intend to recite “the first real-time purchase” because these limitations cannot be quantified, i.e., by time period interval and by user cart size, unless they are interpreted as referring to “the first real-time purchase.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“obtaining training data from a data source, the training data relating to prior purchases…, the data source including a checkout page in a purchase transaction funnel; extracting one or more features from the training data relating to the prior purchases, the one or more features associated with a negative user action invoked in relation to at least one of the prior purchases; for each of a plurality of real-time purchases, feeding the one or more extracted features into a transactional behavior model, the transactional behavior model trained via a machine learning algorithm to produce a transactional behavior score indicative of a Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that the claim at least recites an abstract idea and that all of its limitations in combination simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  There are no additional elements in present claims 1-7.  The additional element in claims 8-14 is at least one processor, and the additional elements in claims 15-20 are a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for processing payments.  These additional elements have been considered e.g., the processor(s) and non-transitory medium comprising instructions read by a machine, serve no particular purpose and perform no particular functions other than to establish a broad technical environment wherein a method is performed, said method characterized only by way of a series of generally described intended outcomes of nonspecific conceptually claimed limitations.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claim elements that are not abstract are identified only by way of a general description of a broad technological environment wherein the method is applied, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).

Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claims are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 2-7, 9-14, and 16-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19, are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1).
Sinha teaches almost all the limitations of claims 1-5, 7-12, and 14-19.  For example, Sinha discloses a method for machine learning in an ecommerce shopping environment, and further discloses, pertaining to:
Claim 1. A method for processing payments made via an electronic payment processing system, the method comprising 
●	obtaining training data from a data source, the training data relating to prior purchases made via the electronic payment processing system, the data source including a checkout page in a purchase transaction funnel (claims 1, 8, 15; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected,” figs. 1-5);
●	extracting one or more features from the training data relating to the prior purchases, the one or more features associated with a negative user action invoked in relation to at least one of the prior purchases (claims 1, 8, 15; see at least abstract “historical data that describes online store interactions and attributes of unpurchased 
●	for each of a plurality of real-time purchases, feeding the one or more extracted features into a transactional behavior model, the transactional behavior model trained via a machine learning algorithm to produce a transactional behavior score indicative of a probability that a first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase (claims 1, 8, 15; see at least abstract “Using the model, data collected for a subsequent customer that has abandoned an online shopping cart is input and the likelihood of that customer to return to purchase unpurchased items is returned as output,” figs. 2, 4; ¶0022 “data collected for the subsequent customer then serves as input to the model and the likelihood is returned as output,” ¶0082 “Based on the collected data, a likelihood is computed using the model …. For example, the customer scoring module 214 computes a likelihood …. the customer scoring module 214 uses the data collected about the abandoning customer at block 404 as input to the model. The likelihood … is then returned.”);
●	using one or more transactional behavior scores for the plurality of real-time purchases to predict respective occurrences of invoked negative user action (claims 1, 8, 15; see at least ¶0063 “customer scoring module 214 computes the probability that 

		Sinha teaches all of the above as noted and teaches:
●	based on the predicted occurrences, dynamically optimizing the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase (claims 1, 8, 15; see at least abstract “Based on the computed likelihood, the customer may be associated with different advertising segments that correspond to different marketing strategies,” fig. 4, ¶0085 “advertising content is communicated to the customer to encourage the customer to purchase the items”).
	Sinha however does not explicitly disclose dynamically optimizing a user interface of the checkout page.  Frank similarly teaches a) capturing visitor activity to a commercial website, b) using a machine learning algorithm to score positive and negative user behavior, c) using the score to predict user behavior, and d) modifying a website to improve likelihood of positive user behavior, and also teaches dynamically optimizing a user interface of the checkout page (claims 1, 8, 15; see at least ¶¶0669, 0724).  Therefore Sinha in view of Frank teaches 
●	based on the predicted occurrences, dynamically optimizing a user interface of the checkout page for the first real-time purchase to reduce a probability that the first 
In addition, Sinha discloses:
Claim 2. The method of claim 1, wherein the data source is confined to data contained in or associated with the checkout page in the purchase transaction funnel (claims 2, 9, 16; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected.”  Please note: data contained in the checkout page is also associated with the checkout page, thus the claim is understood as any data “associated with” checkout.  The broadest reasonable interpretation includes virtually all data related to the shopping transaction.).
Claim 3. The method of claim 2, wherein the invoked negative user action includes one or more of a refund request, a chargeback request, and a return request (claims 3, 10, 17; see at least abstract, figs. 3-4.  Please note: The phrase "one or more of" recites alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).
Claim 4. The method of claim 3, further comprising confining the training data to information extracted from the checkout page and associated with the invoked negative user action (claims 4, 11, 18; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected,” fig. 3, ¶00005 “customers that have left the online store with unpurchased items in online shopping carts are identified. Once identified, historical data for these customers is collected that describes their interactions with the online store as well as attributes of items in their online shopping carts”).
Claim 5. The method of claim 1, wherein the training data includes a data structure, the data structure including a first user interaction section and a checkout page data section (claims 5, 12, 19; see at least abstract “store interactions… attributes of unpurchased items,” ¶0092 “Generally, such modules include … data structures”).
Claim 7. The method of claim 5, wherein the checkout page data section includes data sourced exclusively from the checkout page and relating to one or more of (Please note: see previous comments concerning optional and alternative limitations): 
●	a detection of a first-time customer (claims 7, 14; see at least abstract, figs. 2-3, ¶0041 “a first interaction of a customer with an online shopping cart”);
●	a detection of a repeat customer (claims 7, 14; see at least abstract, figs. 3-4, ¶0005);
●	a time period of an interval between a prior purchase and the first real-time, assessed relative to a customer average for the same interval (claims 7, 14; see at least ¶¶0041, 0070, 0075);

●	a locality or default currency of a payment instrument to give an indication of a customer's location relative to a merchant (claims 7, 14; see at least ¶¶0038, 0040, 0044);
●	user order or shipping API data (claims 7, 14; see at least ¶¶0038, 0044);
●	a selection of a shipping service or shipping rate (claims 7, 14; see at least ¶¶0006, 0016, 0085);
●	embedded metadata associated with a user action (claims 7, 14; see at least abstract, figs. 2-4, ¶¶0005-0006, 0020);
●	a detection of a refund (claims 7, 14; see at least ¶¶0006, 0016, 0085 describe the customer receiving a free service subsequent to payment.); and	●	a detection of a support ticket or request (claims 7, 14; see at least ¶¶0091, 0098).
Claim 8. A system for processing electronic payments, the system comprising:	●	at least one processor (claim 8; see at least ¶0027); and	●	a memory storing instructions (claim 8; see at least fig. 5, ¶0028) that, when executed by the at least one processor, cause the system to perform operations comprising at least: 
●	obtaining training data from a data source, the training data relating to prior purchases made via the electronic payment processing system, the data source Sinha teaches all of the above as noted and teaches:
●	based on the predicted occurrences, dynamically optimizing the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase (claims 1, 8, 15; see at least abstract “Based on the computed likelihood, the customer may be associated with different advertising segments that correspond to different marketing strategies,” fig. 4, ¶0085 “advertising content is communicated to the customer to encourage the customer to purchase the items”).
	Sinha however does not explicitly disclose dynamically optimizing a user interface of the checkout page.  Frank similarly teaches a) capturing visitor activity to a commercial website, b) using a machine learning algorithm to score positive and Sinha in view of Frank teaches 
●	based on the predicted occurrences, dynamically optimizing a user interface of the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase.
In addition, Sinha discloses:
Claim 9. The system of claim 8, wherein the data source is confined to data contained in or associated with the checkout page in the purchase transaction funnel (claims 2, 9, 16; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected.”  Please note: data contained in the checkout page is also associated with the checkout page, thus the claim is understood as any data “associated with” checkout.  The broadest reasonable interpretation includes virtually all data related to the shopping transaction).
Claim 10. The system of claim 8, wherein the invoked negative user action includes one or more of a refund request, a chargeback request, and a return request (claims 3, 10, 17; see at least abstract, figs. 3-4.  Please note: see previous comments concerning optional or alternative limitations.).
Claim 11. The system of claim 10, wherein the operations further comprise confining the training data to information extracted from the checkout page and associated with the invoked negative user action (claims 4, 11, 18; see at least abstract “historical data that 
Claim 12. The system of claim 8, wherein the training data includes a data structure, the data structure including a first user interaction section and a checkout page data section (claims 5, 12, 19; see at least abstract “store interactions… attributes of unpurchased items,” ¶0092 “Generally, such modules include … data structures”).
Claim 14. The system of claim 12, wherein the checkout page data section includes data sourced exclusively from the checkout page and relating to one or more of: 
●	a detection of a first-time customer (claims 7, 14; see at least abstract, figs. 2-3, ¶0041 “a first interaction of a customer with an online shopping cart”);	●	a detection of a repeat customer (claims 7, 14; see at least abstract, figs. 3-4, ¶0005);	●	a time period of an interval between a prior purchase and the first real-time, assessed relative to a customer average for the same interval (claims 7, 14; see at least ¶¶0041, 0070, 0075);	●	a user cart size associated with the first real-time, assessed relative to an average user cart size for a purchase (claims 7, 14; see at least ¶¶0017, 0042 “The online shopping cart data 206 also describes attributes such as a size of the online shopping cart”);	●	a locality or default currency of a payment instrument to give an indication of a customer's location relative to a merchant (claims 7, 14; see at least ¶¶0038, 0040, 0044);	●	user order or shipping API data (claims 7, 14; see at least ¶¶0038, 0044);	●	a selection of a shipping service or shipping rate (claims 7, 14; see at least ¶¶0006, 0016, 0085);	●	embedded metadata associated with a user action (claims 7, 14; see at least abstract, figs. 2-4, ¶¶0005-0006, 0020);	●	a detection of a refund (claims 7, 14; see at least ¶¶0006, 0016, 0085 describe the customer receiving a free service subsequent to payment.); and	●	a detection of a support ticket or request (claims 7, 14; see at least ¶¶0091, 0098).
Claim 15. A non-transitory machine-readable medium comprising instructions (claim 15; see at least figs. 1, 5; ¶0027) which, when read by a machine, cause the machine to perform operations for processing payments made via an electronic payment processing system, the operations comprising at least:
●	obtaining training data from a data source, the training data relating to prior purchases made via the electronic payment processing system, the data source including a checkout page in a purchase transaction funnel (claims 1, 8, 15; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected,” figs. 1-5);	●	extracting one or more features from the training data relating to the prior purchases, the one or more features associated with a negative user action invoked in relation to at least one of the prior purchases (claims 1, 8, 15; see at least abstract Sinha teaches all of the above as noted and teaches:
●	based on the predicted occurrences, dynamically optimizing the checkout page for the first real-time purchase to reduce a probability that the first real-time purchase among the plurality of real-time purchases will invoke a negative user action taken in relation to the first real-time purchase (claims 1, 8, 15; see at least abstract “Based on the computed likelihood, the customer may be associated with different advertising segments that correspond to different marketing strategies,” fig. 4, ¶0085 “advertising content is communicated to the customer to encourage the customer to purchase the items”).
	Sinha however does not explicitly disclose dynamically optimizing a user interface of the checkout page.  Frank similarly teaches a) capturing visitor activity to a commercial website, b) using a machine learning algorithm to score positive and negative user behavior, c) using the score to predict user behavior, and d) modifying a website to improve likelihood of positive user behavior, and also teaches dynamically optimizing a user interface of the checkout page (claims 1, 8, 15; see at least ¶¶0669, 0724).  Therefore Sinha in view of Frank teaches 
●	based on the predicted occurrences, dynamically optimizing a user interface of the checkout page for the first real-time purchase to reduce a probability that the first 
In addition, Sinha discloses:
Claim 16. The medium of claim 15, wherein the data source is confined to data contained in or associated with the checkout page in the purchase transaction funnel (claims 2, 9, 16; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected.”  Please note: data contained in the checkout page is also associated with the checkout page, thus the claim is understood as any data “associated with” checkout.  The broadest reasonable interpretation includes virtually all data related to the shopping transaction).
Claim 17. The medium of claim 15, wherein the invoked negative user action includes one or more of a refund request, a chargeback request, and a return request (claims 3, 10, 17; see at least abstract, figs. 3-4.  Please note: see previous comments concerning optional or alternative limitations.).
Claim 18. The medium of claim 17, wherein the operations further comprise confining the training data to information extracted from the checkout page and associated with the invoked negative user action (claims 4, 11, 18; see at least abstract “historical data that describes online store interactions and attributes of unpurchased items in online shopping carts is collected,” fig. 3, ¶00005 “customers that have left the online store with unpurchased items in online shopping carts are identified. Once identified, historical data for these customers is collected that describes their interactions with the online store as well as attributes of items in their online shopping carts”).
Claim 19. The medium of claim 15, wherein the training data includes a data structure, the data structure including a first user interaction section and a first checkout page data section (claims 5, 12, 19; see at least abstract “store interactions… attributes of unpurchased items,” ¶0092 “Generally, such modules include … data structures”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Sinha to include dynamically optimizing a user interface of the checkout page, as taught by Frank since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Frank in the Sinha.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 6, 13, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (Paper No. 20210702; Pub. No. US 2016/0239867 A1) in view of Frank et al. (Paper No. 20210702; Pub. No. US 2016/0171514 A1), and further in view of King et al. (Paper No. 20210702; Patent No. US 9,754,278 B2).
		Sinha in view of Frank teaches all of the above as noted in the rejection under 35 USC 103, and Sinha also discloses, regarding:
Claim 6. The method of claim 5, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of (please note: see previous comment regarding the phrase "one or more of"): 
●	a time period between a loading of the checkout page and a taking or completion of a payment action (claims 6, 13, 20; see at least ¶0005 “the data describing attributes of the items in the online shopping carts may include an average amount of time the items are held”);	●	a number of times or frequency a customer viewed the checkout page before taking or completing a payment action (claims 6, 13, 20; see at least ¶0041 “a number of cart interactions a customer has per shopping session, an average time between a first interaction of a customer with an online shopping cart and purchase”);	●	a number of typos or other mis-entries corrected prior to taking or completing a e.g., addition, subtraction, change of items in a cart.”  Please note in addition to previous comments concerning optional limitations (applicable to all elements listed in claims 6, 13, and 20): completing a payment action is a payment action, and therefore the same as taking a payment action.);	●	a detection of an omitted field completed prior to taking or completing a payment action (claims 6, 13, 20; see at least ¶0044 “(e.g., filling out billing and shipping addresses, filling out credit card information”);	●	a number, type, or frequency of a mouse movement (claims 6, 13, 20; see at least ¶0043 “clickstream data,” ¶0079 “Customers that browse through the online store have their actions tracked,” together with ¶0091 describing various devices used by the customer to interact with the page, including specifically a mouse.);	●	a detection of a payment denial (claims 6, 13, 20; see at least ¶0015 “customer was not ready to pay the price”);
	●	an IP address associated with a prior purchase, the first real-time purchase (claims 6, 13, 20; see at least ¶0001 “When shopping online (e.g., at e-commerce web sites such as Amazon®),” ¶0020 “collected data includes data describing interactions … with the online store (e.g., clickstream data), … different parts of a web site of the online store … navigate to different pages….”  Please note: any online purchase will inherently be associated with an IP address.); and	●	a local user time of the prior purchase, the first real-time purchase (claims 6, 13, 20; see at least ¶0070 “customer scoring module 214 classifies subsequent customers as they leave the online store. With reference to a time when the model is built, the 
Claim 13. The system of claim 12, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of (please note: see previous comments regarding the phrase "one or more of"): 
●	a time period between a loading of the checkout page and a taking or completion of a payment action (claims 6, 13, 20; see at least ¶0005 “the data describing attributes of the items in the online shopping carts may include an average amount of time the items are held”);	●	a number of times or frequency a customer viewed the checkout page before taking or completing a payment action (claims 6, 13, 20; see at least ¶0041 “a number of cart interactions a customer has per shopping session, an average time between a first interaction of a customer with an online shopping cart and purchase”);	●	a number of typos or other mis-entries corrected prior to taking or completing a payment action (claims 6, 13, 20; see at least ¶0002 “the customer is able to view and edit items,” ¶0044 “(e.g., addition, subtraction, change of items in a cart.”  Please note in addition to previous comments concerning optional limitations (applicable to all elements listed in claims 6, 13, and 20): completing a payment action is a payment action, and therefore the same as taking a payment action.);	●	a detection of an omitted field completed prior to taking or completing a payment action (claims 6, 13, 20; see at least ¶0044 “(e.g., filling out billing and shipping addresses, filling out credit card information”);	●	a number, type, or frequency of a mouse movement (claims 6, 13, 20; see at 
	●	an IP address associated with a prior purchase or the first real-time purchase (claims 6, 13, 20; see at least ¶0001 “When shopping online (e.g., at e-commerce web sites such as Amazon®),” ¶0020 “collected data includes data describing interactions … with the online store (e.g., clickstream data), … different parts of a web site of the online store … navigate to different pages….”  Please note: any online purchase will inherently be associated with an IP address.); and	●	a local user time of the prior purchase or the first real-time purchase (claims 6, 13, 20; see at least ¶0070 “customer scoring module 214 classifies subsequent customers as they leave the online store. With reference to a time when the model is built, the customer scoring module 214 uses the model to classify customers after the model is built.”).
Claim 20. The medium of claim 19, wherein the first user interaction section includes data sourced exclusively from the checkout page and relating to one or more of (please note: see previous comments regarding the phrase "one or more of"): 
●	a time period between a loading of the checkout page and a taking or completion of a payment action (claims 6, 13, 20; see at least ¶0005 “the data describing attributes of the items in the online shopping carts may include an average amount of time the items are held”);e.g., addition, subtraction, change of items in a cart.”  Please note in addition to previous comments concerning optional limitations (applicable to all elements listed in claims 6, 13, and 20): completing a payment action is a payment action, and therefore the same as taking a payment action.);	●	a detection of an omitted field completed prior to taking or completing a payment action (claims 6, 13, 20; see at least ¶0044 “(e.g., filling out billing and shipping addresses, filling out credit card information”);	●	a number, type, or frequency of a mouse movement (claims 6, 13, 20; see at least ¶0043 “clickstream data,” ¶0079 “Customers that browse through the online store have their actions tracked,” together with ¶0091 describing various devices used by the customer to interact with the page, including specifically a mouse.);	●	a detection of a payment denial (claims 6, 13, 20; see at least ¶0015 “customer was not ready to pay the price”);
	●	an IP address associated with a prior purchase, the first real-time purchase (claims 6, 13, 20; see at least ¶0001 “When shopping online (e.g., at e-commerce web sites such as Amazon®),” ¶0020 “collected data includes data describing interactions … with the online store (e.g., clickstream data), … different parts of a web site of the online 
		Sinha in view of Frank teaches all of the above as noted and Sinha in view of Frank also discloses a) gathering data relating to prior purchases, b) modifying a checkout based on data, c) detecting negative user activity, and d) adapting interaction with the customer to avoid negative activity, but does not explicitly disclose a detection of a decline of a payment instrument and a detection of a substitution of the payment instrument.  King also teaches a) gathering data relating to prior purchases, b) modifying a checkout based on data, c) detecting negative user activity, and d) adapting interaction with the customer to avoid negative activity, and King further discloses a detection of a decline of a payment instrument and a detection of a substitution of the payment instrument, as follows:
	●	a detection of a decline of a payment instrument (claims 6, 13, 20; see at least c34:3-39 “In response to the verification being denied, the payment processor relays the information, to the merchant, who may then decline the transaction”);	●	a detection of a substitution of the payment instrument (claims 6, 13, 20; see at least c20:30-50 “presenting alternative payment options (e.g., a pay with cash button).”);
Sinha in view of Frank to include a detection of a decline of a payment instrument and a detection of a substitution of the payment instrument, as taught by King since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from King in the method of Sinha in view of Frank.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Aganovic et al., Pub. No. US 2015/0095756 A1: teaches optimization of web user interface based on behavioral feedback with motivation to encourage particular activities.
	●	Minnis et al., Pub. No. US 2014/0201038 A1: teaches dynamic modification of web page in response to a user based on behavior of that user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 1, 2022